UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-7421


RAMONA JACKSON,

                    Plaintiff - Appellant,

             v.

VIRGINIA DEPARTMENT OF CORRECTIONS/GREENSVILLE
CORRECTIONAL CENTER,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Newport News. Arenda L. Wright Allen, District Judge. (4:18-cv-00096-AWA-RJK)


Submitted: March 14, 2019                                         Decided: March 19, 2019


Before WYNN and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Ramona Jackson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Ramona Jackson appeals the district court’s order dismissing her civil action for

lack of subject matter jurisdiction pursuant to Fed. R. Civ. P. 12(h)(3). * We have

reviewed the record and find no reversible error. Accordingly, we affirm for the reasons

stated by the district court. Jackson v. Va. Dept. of Corr., No. 4:18-cv-00096-AWA-RJK

(E.D. Va. Oct. 30, 2018). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                            AFFIRMED




      *
         Although the district court dismissed the action without prejudice, the district
court’s order is a final appealable order under Goode v. Cent. Va. Legal Aid Soc’y, Inc.,
807 F.3d 619, 623 (4th Cir. 2015), and Martin v. Duffy, 858 F.3d 239, 247 (4th Cir.
2017).


                                           2